                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            September 03, 2020
                       UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

NABIL T KHOURY,                            §
                                           §
         Plaintiff,                        §
VS.                                        §   CIVIL ACTION NO. 4:19-CV-04806
                                           §
ARCHANA THOTA, et al,                      §
                                           §
         Defendants.                       §


      ORDER FOLLOWING TELEPHONE SCHEDULING CONFERENCE
                HELD ON September 3, 2020 at 9:00 AM

       Appearances:              Waived

       The following schedule shall govern the disposition of this case:

       Initial Disclosures due by:                    September 20, 2020
       New parties/class allegations by:              None
       Plaintiff’s experts to be designated by:       February 1, 2021
       Report furnished by:                           February 1, 2021
       Defendant’s experts to be designated by:       March 1, 2021
       Report furnished by:                           March 1, 2021
       Discovery to be completed by:                  April 30, 2021
       Dispositive motions due by:                    May 20, 2021
       Docket call to be held at 11:30 AM on:         July 12, 2021
       Estimated trial time: TBA                      Jury Trial

The following rulings were made:

    Discovery may be extended by agreement of the parties without Court
     intervention. The dispositive motion deadline and docket call dates, however,
     may not be extended without leave of Court.

    Attorney’s fee applications are handled on the papers of the parties after notice.




1/2
   Expedited responses are required on all pretrial motions save dispositive
    motions.

      It is so ORDERED.

      SIGNED on this 3rd day of September, 2020.


                                         __________________________________
                                         Kenneth M. Hoyt
                                         United States District Judge




2/2
